 

 

 

 

’ UNITED STATES DISTRICT Court - QIGAPR23 PM 2:25

SOUTHERN DISTRICT OF NEW YORK _

] .
Antoine Hee

 

_ Write the full name of each plaintiff.

 

 

 

S.D. OF HY...

cv

(To be filed out by Clerk's Office)

against- COMPLAINT
Department Of Corrections.
co 7 . - ‘Do you want a jury trial?
Health Home and Hospitals

 

 

White the full name of each defendant. If you cannot fit the oe
names of alt of the defendants in the space provided, please
_ write “see attached” in the space above and attach an
. additional sheet of paper with the full list of names. The

, hames listed above must be identical to those contained in
Section IV.

', OY¥es No

3622

 

NOTICE |
~ ‘The public can access electronic court files: For privacy.and security-reasons,
"with the court should therefore not contain: an. individual's full social securi

.: birth date; the full name of a person known to be a minor; or a complete fi
“ number. A fillng may include only: the last four digits of.a social security n

 

See Federal Rule of Civil Procedure 5.2...’

 

papers filed
ty number or full
nancial account.

sdividu; sa mi; of2 social security number; the year of
an individual's birth; a minor's initials; and the last four digits of a financial account nitmber.

 

 

“Rev. 5/6/16

 
 

 

Case 1:19-cv-03622-LTS-SDA Document 2 Filed 04/22/19 Page 2of9 .

‘L  LEGALBASISFORCLAIM oO .

"State below the federal legal basis for your claim, if known. This form is designed Primarilyfor -
_ Prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants). gt eee .

_. @ Violation of my federal constifutional rights

D Other:. ee

Il. "PLAINTIFF INFORMATION

Each plaintif must provide the following information. Attach additional pages if necessary,

 

Antoine D. gee :
FirstName. == Middle initial - kastName

- State any other names (or different forms.of your name) you have ever used, including any hame __
you have used in previously filing a lawsuit. re ae

349-41 9291703 ; _ a __ _
Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held) =. _

 

 

 

 

North Com
Current Place of Detention |
: _. 4500 -Hazen ‘ST East Elmhurst New York 41370 -
_ Institutional Address i
Queens ey york 41570
County, City State. ZipCode .

Ill. . PRISONER STATUS. _ |

_ Indicate below whether you are a prisoner or other confined person: oo ;

; . . . . . - ' 4 . . . - . r . | ; |
& Pretrial detainee oe - . .
0 Civilly committed detainee __

OC Immigration detainee =

CO Convicted ’and sentenced prisoner -

0 Other:

 

Page 2
 

 

_ Case 1:19-cv-03622-LTS-SDA Document 2 Filed 04/22/19 Page 3 of 9

cab

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for éach defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.

Make sure that the defendants listed below are identical to those listed inthe caption: Attach ...
"additional pages as necessary. rn: 2 es

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Defendant 1. Docter, Roul Ramos — . ey
"FirstName - lastName _ Shield #
The Head docter of N.I.C. ae
. Current Job Title (or other Identifying information) So
—-1509 Hazen ST. Fast simhurt NEW YORK 11370 -.
Current Work Address a on ;
ag eae '__Ms, Michelle Nallett | . fo
WOT TL re! eee See — nih nn i ee
; County, City oo State Zip Code
‘Defendant2: _\Deputy Warden — Se .
FirstName =. skastName Shida
__1590 Hazen ST. East Elmhurst New. York
Current Job Title (or other identifying Information)
Current Work Address
| "County, City SSS State... ZipCode
Defendant 3: , a, °
/ First Name. _  lastName = Shield
Current Job Title (or other identifying information)
" Current Work Address
. County, City , State '-. Zip Code
- Defendant 4: ree
First Name LastName | Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address .

 

County, City — 7 State. ' Zip Code —

Page 3
WF
2 ‘

aah

. &

 

Case 1:19-cv-03622-LTS-SDA Document 2 Filed 04/22/19 Page 4 of 9

V. STATEMENT OF-CLAIM

Place(s) of occurrence: North Command Anex

Date(s) of occurrendér 29-bo~3-30-19-4-1--19-4-619

. FACTS: ©

State here briefly the FACTS that support your case. Describe what happened, how youwere
harmed, and how each defendant was personally involved in the alleged wrongful actions.-Attach ,
additional pages as. necessary, = “ : , ce

. Fact$1. 1 was denied pain medication by Docter Ramos

vat N.C.

 

 

 

 

 

Fact # & I-was denied Medical Housing during my. intake

 

process by the Department of Correction, | ee

 

 

fz fact #5 Tam being denied the med ical care that | ‘should

be eforded at Nt oc.

 

 

 

 

 

 

 

Page 4
 

 

a

Case 1:19-cv-03622-LTS-SDA Document 2 Filed 04/22/19 Page 5 of 9

 

 

Fact#7. ‘I was denied my medical Foot waar —thar—wee—wede——

My Prosthetic Leg.

 

 

 

 

 

SINTURTEBS
if you were injured'as a result of these actlons;

describe your injuries and what medical treatment,
‘if any, you required and received.

None Stop pain due to the tabi of pain: Medication

by Dorter. Ramos at N. I. C..

 

 

Vi RELIBF
State briefly what money damages or other relief you want the court to order. |

$250. GO0for the’ main and suffering and the back medical

treatment” that I was. denied at Ne I. ce —_ a cee

 

 

 

 

 

, Page 5
 

 

,
ia

Case 1:19-cv-03622-LTS-SDA Document 2 Filed 04/22/19 Page 6 of 9

Vil. - PLAINTIFF'S CERTIFICATION AND WARNINGS - °

By signing below, | certify to the best of my knowledge, information, and belief that: (1) the -
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law.

or by a nonfrivolois argument to change existing law; (3) the factual contentions have sis
evidentiary support or, if specifically so identified, will likely have evidentiary support after a’

- reasonable opportunity for further investigation or discovery;.and (4) the complaint otherwise mo
‘complies with the requirements of Federal Rule of Civil Procedie 11. =. |

St understand that if] file three.or more cases while Yam a prisoner that ate dismissed 88. - .
frivolous, malicious, or for failure to state. claim, I may be denied in forma pauperia status in
future cases. a i

- Talso understand that prisoners must exhaust administrative procedures before filing an action

' in federal court about Prison conditions, 42 U.S.C. § 1997e(a), and that my case may be. .-
dismissed if I have not exhausted administrative remedies as required)! 7

I agree to provide the Clerk's Office with any changes to my address. I understand that my /

failure to keep a.current address on file with the Clerk's Office may result in the dismissal of my

cave, - . : 1 . aoa . . .

Each Plaintiff must sign and date the compiaint. Attach additional pages If nécessary. If seeking to

proceed without prepayment of fees,.each plaintiff must also submit an 'FP application. —

 

 

 

 

 

 

Dated = , , a Plaintiff's Signature -

7 : . : D - _

First Name Middle Initial = LastName

__1590 Hazen ST. Fast Elmhurst Ny.

Prison Address a . oo .
Queens Ney ‘Vork ABI
County, City =~ State . _ ZipCode

Date on which iam delivering this complaint to prison authorities for mailing; .
. - . : . . |

- Pageé
 

 

Case 1:19-cv-03622-LTS-SDA Document 2 Filed 04/22/19 Page 7 of 9
ATTACHMENT -B-1

 

‘ CITY OF NEW YORK - DEPARTMENT OF CORRECTION
B\OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES |For: 7i01R-a

Eff.:9/1 4/18

 

   

 

 

 

 

 

 

 

INMATE STATEMENT FORM Ref.; Dir. 3376R-A
Inmate's Name: | Book & Case #: NYSID #:
Antoine d. Gee 349-19-01703 OFS c94m
Facility: N.I.C. ' | Housing Area: dor m3 Date of Incident: Date Submitted:
§-8=19 4-68-19

 

 

 

 

All grievances must be submitted within ten business days after the incident occurred, unless it’s a sexual abuse or
harassment allegation. The inmate filing the grievance must personally prepare this statement. Upon collection by the Office
of Constituent and Grievance Services (OCGS) staff, OCGS staff will time-stamp ‘and issue it a grievance reference number.
OCGS staff shall provide the inmate with a copy of this form as a record of receipt.

 

Grievance: . .
rreva On the aboved date I was in the bathroom in dorm 3, there wuwas

water on the floor. I was walking and did not see thewater as I wwas

walking out T Jest my balance and fell. In a result I hurt my back

. - - 2 + mu
: . ——r

 

 

 

 

 

 

 

Action Requested by Inmate:

tao be compensated for my pain and suffering.

 

 

Please read below and check the correct box:

Do you agree to have your statement edited for clarification by OCGS staff? “Yes | No [J
Do you need the OCGS staff to write the grievance for you? Yes | No
Have you filed this grievance with a court or other agency? Yes Co No oO
Did you require the assistance of an interpreter? — ol No oO

 

Date of Signature:

Gee, Anion __. bed 40

Inmate's Signature:

 

 

FOR DOC. OFFICE USE ONLY

* OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT.

THIS FORM IS INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE COORDINATOR

 

TIME STAMP IGrievance Reference # Category:

 

 

Office of Constituent and Grievances Services Coordinator/Officer Signature:

 

 

 

 
Case 1:19-cv-03622-LTS-SDA_ Document 2 Filed 04/22/19 Page 8 of 9
ATTACHMENT -B-1

 

CITY OF NEW YORK - DEPARTMENT OF CORRECTION

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES _| Form: # 7101R-A
INMATE STATEMENT FORM Bee ee se7ER-A

 

   

 

 

 

 

The Office of Constituent and Grievance Services (OCGS) at the NYC Department of Correctlon is available to resolve
your individual complaints or concerns about specific matters involving incarceration.
You may first seek to resolve the issue or condition by speaking to the involved staff or your housing area officer. :

- A grievance is a written complaint submitted by an inmate in the Department's custody about an issue or condition relating to
the inmate's confinement.

* ‘You always have the right to file a complaint/grievance. Inmates are only allowed to file one complaint for each grievance form.
« Before you seek relief from an externat entity, like the courts or another agency, you should file your grievance with this office.

._ Inmate shall not file repetitive grievances /311 complaints where time frame to investigate said complaint has not elapsed. This
will be considered misuse.

All grievance forms must be signed. Failure to sign form will be deemed invalid.

 

THE SUBMISSION AND APPEALS PROCESSES

1.SUBMISSION

Submit this form (Statement form) to the OCGS office, OCGS staff or drop it in a grievance box. Your grievance form will be returned to
you if the complaint is outside of OCGS jurisdiction such as complaints in regards to disciplinary process; if the grievance contains
muitiple issues; or if the grievance form is not signed. Please speak with the grievance staff in your facility for additional information.

2.FORMAL RESOLUTION ~

You will receive a proposed resolution within seven (7} business days after the OCGS receives the form. If you
disagree with the proposed resolution, you will have two business days to request an appeal to the facility
Commanding Officer.

3.COMMANDING OFFICER'S REVIEW

The OCGS staff will forward your appeal to the commanding officer within one business day of receiving it. Within five (5)
business days of receiving the appeal, the commanding officer will render a written disposition, you will have two (2)
business days to appeal to the Division Chief.

4.APPEAL TO THE DIVISION CHIEF

The OCGS staff will forward your appeal to the Division Chief within one e business day of receiving it. Within five (5) business
days of receiving the appeal, the Division Chief will render a written disposition.

5,CENTRAL OFFICE REVIEW COMMITTEE
if you disagree with the Division Chief's disposition, you will have two (2) business days to appeal to the Central Office

Review Committee (CORG), The CORC will render a disposition within fifteen business days of receiving the appeal. The CORC's
disposition constitutes the Department's final decision.

 

GRIEVANCE CATERGORIES CATERGORIES NOT SUBECT TO THE GRIEVANCE PROCESS

GLAS SRG STATUS 1. ASSAULT ALLEGATION
1. CLASSIFICATION 13. MENTAL HEALTH 2.SEXUAL ABUSE/SEXUAL HARASSMENT (PREA)
2. CLOTHING 14, PERSONAL HYGIENE 3 HARASSMENT ALLEGATION
3. COMMISSARY 15. PHONE 4. STAFF COMPLAINT
4, CORRESPONDENCE / MAIL 16, PROGRAMS 8. INMATE ALTERCATION
5. EMPLOYMENT 47. PROPERTY 6. INMATE ON INMATE SEXUAL ABUSE/SEXUAL HARASSMENT
6. ENVIRONMENTAL 48. RECREATION ALLEGATION {PREA)
7. FOOD 19. RELIGION 7. INMATE-ON-INMATE VERBAL HARASSMENT ALLEGATION

° 8. STATUS AS AN INTENDED CONTRABAND RECIPIENT,

8. INMATE ACCOUNT 20. RULES ANDREGULATIONS |  EHaNCED RESTRAINT STATUS, RED ID OR CMC)
9. JAIL TIME 21. SCHOOL 9, MEDICAL STAFF / MENTAL HEALTH STAFF
10.LAUNDRY 22, SEARCH 40, REQUEST FOR PROTECTIVE CUSTODY
11, LAW LIBRARY 23. SOCIAL SERVICES 41.REQUEST FOR ACCOMMODATION DUE TO DISABILITY

SICK CALL 25, VISIT 13. HOUSING

26. OTHER 14. INMATE GRIEVANCE
45, OTHER

 

 

 

 
 

 

HNIWWEG Di Dew ne

249-1491 183 . acmayen
Bacher A

riot al hurs eg019 APR23. PH 225 scan $7.60

o 10007 R2304M115328-11

CE sO. OF LY.

 

Cy
SS
©

     

Petr ik ae enn tle
OF THE RETURN ADDRESS, FOLD AT UOTTED LINE =~

TU

7018 O880 0001 fick bY

       

Filed 04/22/19 Page 9 of 9

   

A?

   

 

 
